Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-16, 18, and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-15, 18, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm et al. (“TxOP Frame Structure for NR unlicensed”, May 2018) (“Qualcomm”) in view of Mi et al. (US 2021/0168897) (“Mi”) in view of Ye et al. (US 2016/0309451) (“Ye”).
For claims 1 and 18; Qualcomm discloses:  downlink reception in unlicensed band used by a user equipment (UE) (Section 1:  NR-based operation in unlicensed spectrum), the method comprising: after a data burst transmitted in a unlicensed serving cell, monitoring a first DL signal (Section 3.3.2, fig. 8:  wake-up signal that can be detected with very low power can be transmitted at the beginning of the TxOP so UE only monitors the wake-up signal outside the TxOP); and in response to receiving the first DL signal, starting monitoring a second DL signal (Section 3.3.2, fig. 8:  UE to monitor PDCCH) wherein the data burst is transmitted via a first bandwidth part (BWP) (Section 1:  support of different BWs with different SCS).
Qualcomm does not expressly disclose, but MI from similar fields of endeavor teaches:  in response to receiving the first DL signal, starting monitoring a second DL signal and stopping monitoring the first DL signal (paragraph 112:  when the terminal detects, in the wake-up signals sent by the network device for the PO, one of the plurality of wake-up signals that need to be monitored by the terminal, the terminal may stop monitoring a wake-up signal, and wake up at the PO to monitor the PDCCH).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Mi in the communication as described by Qualcomm.  The motivation is to improve power usage at the UE.
Qualcomm does not expressly disclose, but Ye from similar fields of endeavor teaches:  stop monitoring a second DL signal according to a DCI indicating the length or the end of the data burst (paragraph 107:  When the UE 105 stops monitoring the unlicensed carrier may be based on, for example, the valid time duration of the DCI and/or the data transmission burst length once the UE 105 detects a data transmission).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Ye in the communication as described by Qualcomm.  The motivation is to improve power usage at the UE.
For claims 10 and 27; Qualcomm discloses:  starting monitoring the second DL signal after a time period (Section 3.3.2, fig. 8:  UE only monitors the wake-up signal outside the TxOP; i.e. the PDCCH monitoring only begins after the wake-up signal so power is conserved outside the TxOP).
For claims 11 and 28; Qualcomm discloses:  the time period is larger than or equal to zero (Section 3.3.2, fig. 8:  UE only monitors the wake-up signal outside the TxOP; i.e. the PDCCH monitoring only begins after the wake-up signal so power is conserved outside the TxOP).
For claims 12 and 29; Qualcomm discloses:  the data burst is initiated by a BS, and the BS applies a channel access procedure before transmitting the data burst (Section 1:  LBT requirement for each DL/UL data/control burst in the TxOP).
For claims 13 and 30; Qualcomm discloses:  the data burst comprises at least a DL transmission burst and/or at least a UL transmission burst (Section 1:  LBT requirement for each DL/UL data/control burst in the TxOP).
For claims 14 and 31; Qualcomm discloses:  the DL transmission burst is defined as a set of transmissions from the BS without any gaps greater than a time duration (Section 3.2:  if the switching time is small (e.g. <16us) LBT may not be needed between the switches).
For claims 15 and 32; Qualcomm discloses:  the UL transmission burst is defined as a set of transmissions from the UE without any gaps greater than a time duration (Section 3.2:  if the switching time is small (e.g. <16us) LBT may not be needed between the switches).

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Mi as applied to claim 1 above, and further in view of Huang et al. (US 2020/0045696) (“Huang”).
For claims 4 and 21; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Huang from similar fields of endeavor teaches:  the second DL signal comprises a DCI (paragraph 232:  A slot format indication (SFI) could be carried by or indicated in a downlink control information (DCI)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Huang in the communication as described by Qualcomm.  The motivation is to improve dynamic signaling response time.

Claims 5-9 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Mi as applied to claim 1 above, and further in view of Jeon et al. (US 2021/0167930) (“Jeon”).
For claims 5 and 22; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Jeon from similar fields of endeavor teaches:  setting a timer to run in response to receiving the second DL signal (paragraph 459:  When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Jeon in the communication as described by Qualcomm.  The motivation is to improve bandwidth usage.
For claims 6 and 23; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Jeon from similar fields of endeavor teaches:  the length of the timer comprises a fixed value or a configured value configured by a base station, and the configured value is UE-specific or BWP-specific (paragraph 459:  The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Jeon in the communication as described by Qualcomm.  The motivation is to improve bandwidth usage.
For claims 7 and 24; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Jeon from similar fields of endeavor teaches:  before the timer is expired, monitoring the second DL signal; and in response to the timer is expired, monitoring the first DL signal (paragraph 245, 459:  when an SCell is deactivated, a wireless device may not perform operations comprising: transmitting SRS on the SCell; reporting CQI/PMI/RI/CRI for the SCell; transmitting on UL-SCH on the SCell; transmitting on RACH on the SCell; monitoring at least one first PDCCH on the SCell; monitoring at least one second PDCCH for the SCell; and/or transmitting a PUCCH on the SCell… The UE may switch back to the default BWP (0) when the BWP inactivity timer expires).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Jeon in the communication as described by Qualcomm.  The motivation is to improve bandwidth usage.
For claims 8 and 25; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Jeon from similar fields of endeavor teaches:  in response to the timer is expired, performing a BWP switching procedure (paragraph 459:  When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Jeon in the communication as described by Qualcomm.  The motivation is to improve bandwidth usage.
For claims 9 and 26; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Jeon from similar fields of endeavor teaches:  before the timer is expired, starting or restarting the timer in response to receiving the second DL signal (paragraph 263:  The UE may restart the timer to the initial value when it successfully decodes a DCI to schedule PDSCH(s) in its active DL BWP).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Jeon in the communication as described by Qualcomm.  The motivation is to improve bandwidth usage.

Claims 16 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Mi as applied to claim 1 above, and further in view of Sun et al. (US 2018/0376463) (“Sun”).
For claims 16 and 33; Qualcomm discloses the subject matter in claim 1 as described above in the office action.
Qualcomm does not expressly disclose, but Sun from similar fields of endeavor teaches:  the DL/UL resource of the data burst is indicated by a DCI (paragraph 8:  transmitting a configuration to the scheduled entity, wherein the configuration includes a DL grant DCI format indicating the effective DL grant DCI length, a UL grant DCI format indicating the effective UL grant DCI length, and/or a common total length that is no shorter than both the effective DL grant DCI length and the effective UL grant DCI length).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the frequencies as described by Sun in the communication as described by Qualcomm.  The motivation is to improve dynamic scheduling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islam et al. (US 2021/0176762); Islam discloses triggering PDCCH monitoring based on a CSI-RS signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466